Exhibit 10.1

Execution Copy

UNIT PURCHASE AGREEMENT

THIS UNIT PURCHASE AGREEMENT is made as of November 3, 2014 by and between
Sprague Resources, LP, a Delaware limited partnership (the “Parent”), and Castle
Oil Corporation, a New York corporation (the “Investor”).

RECITALS

A. The Parent is the parent of Sprague Operating Resources, LLC, a Delaware
limited liability company (“Buyer”), which has entered into an Asset Purchase
Agreement, of even date herewith, by and among Buyer, Investor and the other
Sellers named therein (the “Asset Purchase Agreement”). Capitalized terms used
in this Agreement have the meanings ascribed to them in the Asset Purchase
Agreement.

B. The Parent has agreed to issue a number of its common units representing
limited partnership interests (the “Common Units”) determined as set forth
herein in partial payment of the Purchase Price under the Asset Purchase
Agreement. The Common Units issued pursuant to this Agreement are referred to as
the “Units”.

C. The Parent has also agreed to grant to the Investor certain piggyback
registration rights with respect to the Units, on the terms set forth herein.

The parties hereby agree as follows:

1. Purchase and Sale of Units.

1.1 Sale and Issuance of Units. Subject to the terms and conditions of this
Agreement, in consideration of the closing of the transactions contemplated by
the Asset Purchase Agreement, the Parent agrees to issue to the Investor at the
Closing, and the Investor agrees to accept, that number of Units as is equal to
(i) $5,700,000 divided by (ii) the volume weighted average closing price of the
Common Units as of 4:00 p.m. on the New York Stock Exchange for the ten
(10) trading days ending on the date of the announcement by the Parent of the
execution of the Asset Purchase Agreement and the ten (10) trading days
following the announcement by the Parent of the execution of the Asset Purchase
Agreement.

1.2 Closing; Delivery.

(a) The issuance of the Units shall take place simultaneously with, and at the
same time and in the same manner as, the Closing on the Closing Date (as such
terms are defined in the Asset Purchase Agreement) (which time and place are
designated as the “Closing”).

(b) At the Closing, the Parent shall deliver to the Investor the Units in book
entry form through the facilities of the Depositary Trust Corporation.



--------------------------------------------------------------------------------

1.3 Defined Terms Used in this Agreement. In addition to the terms defined above
and throughout this Agreement, the following terms used in this Agreement shall
be construed to have the meanings set forth or referenced below.

(a) “Affiliate” means, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

(b) “Asset Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

(c) “Business Day” means any day except Saturday, Sunday or any other day on
which commercial banks located in the State of New York are authorized or
required by Law to be closed for business.

(d) “Buyer” has the meaning set forth in the recitals to this Agreement.

(e) “Closing” has the meaning set forth in Section 1.2.

(f) “Commission” means the United States Securities and Exchange Commission.

(g) “Common Units” has the meaning set forth in the recitals to this Agreement.

(h) “Confidential Information” means any confidential information provided to
the Investor regarding the Parent and its Affiliates or any fact relating to
discussions or negotiations with the Parent in connection with the Transaction
Documents.

(i) “Credit Facility” means that certain Credit Agreement dated October 30, 2013
among Sprague Operating Resources LLC, the several lenders parties thereto, and
JPMorgan Chase Bank, N.A., as administrative agent.

(j) “Damages” means any loss, damage, claim or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, claim or
liability (or any action in respect thereof) arises out of or is based upon:
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Parent, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.

 

2



--------------------------------------------------------------------------------

(k) “Delaware LP Act” means the Delaware Revised Uniform Limited Partnership
Act.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.

(m) “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Parent or an Affiliate pursuant to an equity
option, purchase, or similar plan; (ii) a registration relating to an SEC Rule
145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or
(iv) a registration in which the only Common Units being registered are Common
Units issuable upon conversion of debt securities that are also being
registered.

(n) “GAAP” has the meaning set forth in Section 2.8.

(o) “General Partner” means Sprague Resources GP LLC, a Delaware limited
liability company.

(p) “Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them (including the
Internal Revenue Service and any foreign, state or local tax authorities) and
any monetary authority that exercises valid jurisdiction over any such Person or
such Person’s Property.

(q) “Investor” has the meaning set forth in the introductory paragraph to this
Agreement.

(r) “Knowledge,” including the phrase “to the knowledge of the Parent,” or
similar phrases, shall mean the actual knowledge of [David Glendon and Gary
Rinaldi].

(s) “Law” means any applicable federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, rule, rule of
common law or regulation promulgated by a Governmental Authority.

(t) “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including, the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

 

3



--------------------------------------------------------------------------------

(u) “Material Adverse Effect” has the meaning set forth in Section 2.1.

(v) “Material Agreement” has the meaning set forth in Section 2.3.

(w) “NYSE” means the New York Stock Exchange.

(x) “Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

(y) “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Sprague Resources LP dated October 30, 2013.

(z) “Person” means any individual, corporation, partnership, trust, limited
liability Parent, association or other entity.

(aa) “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible (including intellectual
property rights).

(bb) “Registrable Securities” means (i) the Units and (ii) any Common Units
issued as (or issuable upon the conversion or exercise of any warrant, right, or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, the Units referenced in clause (i);
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 7.2, and excluding any Units for which registration
rights have terminated pursuant to Section 4.2.8. of this Agreement.

(cc) “Required Approvals” has the meaning set forth in Section 2.4.

(dd) “SEC Reports” has the meaning set forth in Section 2.8.

(ee) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(ff) “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for the Investor.

(gg) “Subordinated Units” has the meaning specified in the Partnership
Agreement.

(hh) “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other entity of which an
aggregate of more than 50% of the outstanding voting equity is directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person.

 

4



--------------------------------------------------------------------------------

(ii) “Transaction Documents” means this Agreement and the Asset Purchase
Agreement.

(jj) “Units” has the meaning set forth in the recitals to this Agreement.

2. Representations and Warranties of the Parent. The Parent hereby represents
and warrants to the Investor that, except as set forth in the SEC Reports, which
exceptions shall be deemed to be part of the representations and warranties made
hereunder, the following representations are true and complete as of the date
hereof and as of the date of the Closing, except as otherwise indicated. The
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections and subsections contained in this Section 2, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 2 to the extent it is
readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

2.1 Organization and Qualification. The Parent and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Parent nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Parent and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business or financial condition of the Parent and the Subsidiaries, taken as a
whole, or (iii) a material adverse effect on the Parent’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).

2.2 Authorization; Enforcement. The Parent has the requisite limited partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder, as applicable. The execution and delivery
of this Agreement and the other Transaction Documents by the Parent and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Parent and no further
action is required by the Parent, the General Partner or the holders of the
Parent’s Common Units in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Parent and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation

 

5



--------------------------------------------------------------------------------

of the Parent enforceable against the Parent in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law or public policy.

2.3 No Conflicts. The execution, delivery and performance by the Parent of this
Agreement, the issuance and sale of the Units and the consummation by it of the
transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Parent’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Parent or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Parent or Subsidiary
debt or otherwise) or other understanding to which the Parent or any Subsidiary
is a party or by which any property or asset of the Parent or any Subsidiary is
bound or affected and which is filed as an exhibit to the Parent’s Annual Report
on Form 10-K for the year ended December 31, 2013 or Quarterly Reports on Form
10-Q for the quarters ended March 31, 2014 and June 30, 2014 (a “Material
Agreement”), or (iii) subject to the Required Approvals, conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Parent
or a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Parent or a Subsidiary is
bound or affected; except in the case of each of clauses (ii) and (iii), such as
would not reasonably be expected to result in a Material Adverse Effect.

2.4 Filings, Consents and Approvals. The Parent is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Parent of this Agreement, other than: (i) any
approvals required by the Commission in connection with any registration
statement filed in connection with the registration rights granted hereunder,
(ii) any approvals required by the New York Stock Exchange with respect to the
issuance and sale of the Units or the listing of the Units thereon, and
(iii) the filing of Form D with the Commission (if the Parent elects to rely on
Rule 506 of Regulation D under the Securities Act) and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

2.5 Issuance of the Units. The Units and the limited partner interests
represented thereby will be, at the Closing, duly authorized by Parent in
accordance with the Partnership Agreement and, when issued by the Parent and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid (to the extent required under the Partnership Agreement),
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act), and
will be free and clear of all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement and under
applicable state and federal securities Laws, (ii) such Liens as are created by
the Investor, and (iii) such Liens as arise under the Partnership Agreement or
the Delaware LP Act.

 

6



--------------------------------------------------------------------------------

2.6 Capitalization. As of the October 22, 2014, the issued and outstanding
partnership interests of Parent consist of 10,106,037 Common Units and
10,071,970 Subordinated Units, which are the only partnership interests of the
Parent issued and outstanding. All outstanding Common Units and Subordinated
Units, together with the limited partnership interests represented thereby, have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement), and non-assessable (except as such non-assessability may be affected
by matters described in Sections 17-303, 17-607 and 17-804 of the Delaware LP
Act).

2.7 Subsidiaries. All of the direct and indirect subsidiaries of the Parent are
set forth in the SEC Reports. The Parent owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens (other than the Liens created pursuant to the Credit Facility), and
all of the issued and outstanding shares of capital stock or units of membership
interest of each Subsidiary have been duly authorized and validly issued and are
fully paid, non-assessable (except as such non-assessability may be affected by
matters described in Sections 18-607 and 18-804 of the Delaware Limited
Liability Company Act, in the case of Delaware limited liability companies), and
free of preemptive and similar rights to subscribe for, or purchase, such
securities.

2.8 SEC Reports; Financial Statements. The Parent has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Parent under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Parent was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Report prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Parent included in the SEC Reports complied in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in all material respects in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Parent and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, year-end audit adjustments.

 

7



--------------------------------------------------------------------------------

2.9 Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, there has been no event,
occurrence or development specific to the Parent, any Subsidiary or any of their
respective businesses or assets that has had or that would reasonably be
expected to result in a Material Adverse Effect. For the avoidance of doubt, the
representation and warranty set forth in this Section 2.9 shall not apply to any
event, occurrence or development affecting the economy as a whole or the
industries in which the Parent or any Subsidiary operate.

2.10 Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Parent, threatened, against or affecting the Parent, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of this Agreement or the Units or (ii) would, if there were an unfavorable
decision, reasonably be expected to result in a Material Adverse Effect.

2.11 Compliance. Except as disclosed in the SEC Reports, neither the Parent nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Parent or any Subsidiary under), nor has the
Parent or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any Material Agreement, (ii) is in violation of
any judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as would not reasonably be
expected to result in a Material Adverse Effect.

2.12 Certain Fees. Except as set forth in the Asset Purchase Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Parent
or any Subsidiary to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

2.13 Private Placement. Assuming the accuracy of the Investor’s representations
and warranties set forth in this Agreement, no registration under the Securities
Act is required for the offer and sale of the Units by the Parent to the
Investor as contemplated hereby.

 

8



--------------------------------------------------------------------------------

2.14 Investment Company. The Parent is not, and is not an Affiliate of, and
immediately after the issuance of the Units, will not be or be an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

2.15 Listing and Maintenance Requirements. The Parent’s Common Units are
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Parent has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of such units under the
Exchange Act nor has the Parent received any notification that the Commission is
contemplating terminating such registration. The Parent has not, in the 12
months preceding the date hereof, received notice from the NYSE to the effect
that the Parent is not in compliance with the listing or maintenance
requirements thereof. The Parent is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Units are currently eligible for
electronic transfer through the American Stock Transfer & Trust Company and the
Parent is current in payment of fees thereto in connection with such electronic
transfer.

3. Representations and Warranties of the Investor. The Investor hereby
represents and warrants as of the date hereof and as of the Closing to the
Parent as follows (unless such representation or warranty is as of a date
otherwise specified):

3.1 Organization; Authority. The Investor is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation with full right, corporate power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement and performance by the Investor of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Investor. This Agreement has been duly executed by the Investor, and when
delivered by the Investor in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Investor, enforceable against it
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

3.2 No Conflicts. The execution, delivery and performance by the Investor of
this Agreement, the issuance and sale of the Units and the consummation by it of
the transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Investor’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Investor, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing an Investor debt or otherwise) or other

 

9



--------------------------------------------------------------------------------

understanding to which the Investor is a party or by which any property or asset
of the Investor is bound or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Investor is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Investor is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not reasonably be expected to result in a Material Adverse
Effect.

3.3 Understandings or Arrangements. The Investor understands that the Units are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Units as principal for
its own account and not with a view to or for distributing or reselling such
Units or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such Units
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Units in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Investor’s right to sell the Units pursuant to an
effective registration statement or otherwise in compliance with applicable
federal and state securities laws).

3.4 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Investor. The Investor is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Units. The Investor has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the purchase of the Units.

(b) Information. The Investor has been furnished with materials relating to the
business, finances and operations of the Parent and its Subsidiaries and
relating to the offer and sale of the Units that have been requested by the
Investor. The Investor has been afforded the opportunity to ask questions of the
Parent and its Subsidiaries. The Investor understands and acknowledges that its
purchase of the Units involves a high degree of risk and uncertainty. The
Investor has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its investment
in the Units.

(c) Investor Representation. The Investor is purchasing the Units for its own
account and not with a view to distribution in violation of any securities Laws.
The Investor has been advised and understands and acknowledges that none of the
Units have been registered under the Securities Act or under the “blue sky” Laws
of any jurisdiction and may, subject to the provisions hereof, be resold only if
registered pursuant to the provisions of the Securities Act (or if eligible,
pursuant to the provisions of Rule 144 promulgated under the Securities Act or
pursuant to another available exemption from the registration requirements of
the Securities Act). The Investor has been advised of and is

 

10



--------------------------------------------------------------------------------

aware of the provisions of Rule 144 promulgated under the Securities Act. The
Investor acknowledges and understands that the Parent is relying upon, among
other things, the representations and warranties of the Investor in this
Agreement in concluding that the offer and sale of the Units hereunder will be
exempt from the registration requirements of the Securities Act.

(d) Legend. The Investor understands and acknowledges that, until such time as
the Units have been registered pursuant to the provisions of the Securities Act,
or the Units are eligible for resale, subject to the provisions hereof, pursuant
to Rule 144 promulgated under the Securities Act without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, the Units will bear the following restrictive legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT. THIS SECURITY IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN THE FIRST AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF SPRAGUE RESOURCES LP (AS AMENDED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME), A COPY OF WHICH MAY BE OBTAINED FROM THE
PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE OFFICES.”

3.5 Parent Information. The Investor acknowledges and agrees that the Parent has
provided or made available to the Investor (through EDGAR, the Parent’s website
or otherwise) all SEC Reports.

3.6 Certain Fees. Except as set forth in Section 3.6 of the Disclosure
Schedules, no brokerage or finder’s fees or commissions are or will be payable
by the Investor to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. Neither the Parent nor any of its
Subsidiaries shall have any obligation with respect to any fees or with respect
to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

4. Covenants.

4.1 Public Disclosure; Confidentiality.

(a) Notwithstanding anything to the contrary contained herein, except as may be
required to comply with the requirements of any applicable Law, the Investor
shall not, and the Investor will cause its respective Affiliates not to, from
and after the date hereof, issue any press release or other public communication
in respect of this Agreement or otherwise disclose the identity of, or any other
information concerning, the other parties without (i) the prior written approval
of the Parent (which approval shall not be unreasonably withheld, conditioned or
delayed by any party) and (ii) providing the Parent a reasonable opportunity to
review and comment on such disclosure (with such comments being incorporated or
reflected, to the extent reasonable, in any such disclosure).

(b) The Investor agrees that it will keep confidential and will not disclose,
divulge or use for any purpose, other than to monitor its investment in the
Parent, any Confidential Information obtained from the Parent and its
Subsidiaries pursuant to the terms of this Agreement.

4.2 Piggyback Registration Rights.

(a) Registration Rights. If the Parent proposes to register any of its Common
Units under the Securities Act in connection with the public offering of such
securities solely for cash (other than in an Excluded Registration), the Parent
shall give the Investor notice of such registration as promptly as practicable.
Upon the request of the Investor given within ten (10) days after such notice is
given by the Parent, the Parent shall, subject to the provisions of
Section 4.2(b), cause to be registered all of the Registrable Securities that
the Investor has requested to be included in such registration. The Parent shall
have the right to terminate or withdraw any registration initiated by it under
this Section 4.2(a) before the effective date of such registration, whether or
not the Investor has elected to include Registrable Securities in such
registration. The expenses (other than Selling Expenses) of such withdrawn
registration shall be borne by the Parent in accordance with Section 4.2(e).

(b) Underwriting Requirements. In connection with any offering involving an
underwriting of Common Units pursuant to Section 4.2(a), the Parent shall not be
required to include any of the Investor’s Registrable Securities in such
underwriting unless the Investor accepts the terms of the underwriting as agreed
upon between the Parent and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Parent. If the total number of Registrable
Securities requested by the Investor to be included in such offering exceeds the
number of securities to be sold (other than by the Parent) that the underwriters
in their reasonable discretion determine is compatible with the success of the
offering, then the Parent shall be required to include in the offering only that
number of such Registrable Securities which the underwriters and the Parent in
their sole discretion determine will not jeopardize the success of the offering,
with the securities, if any, so included to be apportioned pro rata among the
Investor and the other holders according to the total amount of Registrable
Securities entitled to be included in the registration statement owned by each
such holder.

 

12



--------------------------------------------------------------------------------

(c) Obligations of the Parent. In connection with its obligations under this
Section 4.2, the Parent shall:

(i) prepare and file with the Commission the registration statements with
respect to the Registrable Securities in accordance with the terms of this
Agreement and use its commercially reasonable efforts to cause such registration
statements to become effective and keep such registration statements effective
until the distribution contemplated in such registration statements has been
completed and as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of the securities covered by such
registration statements;

(ii) prepare and file with the Commission such amendments and supplements to
such registration statements, and the prospectus used in connection with such
registration statements, as may be necessary to comply with the Securities Act
in order to enable the disposition of all securities covered by such
registration statement;

(iii) furnish to the Investor such numbers of copies of a prospectus, including
a preliminary prospectus, as required by the Securities Act, and such other
documents as the Investor may reasonably request in order to facilitate its
disposition of its Registrable Securities;

(iv) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statements under such other securities
or blue-sky laws of such jurisdictions as shall be reasonably requested by the
Investor; provided that the Parent shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Parent is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

(v) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

(vi) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statements to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Parent are then
listed;

(vii) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

13



--------------------------------------------------------------------------------

(viii) notify the Investor, promptly after the Parent receives notice thereof,
of the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and

(ix) after such registration statement becomes effective, notify the Investor of
any request by the Commission that the Parent amend or supplement such
registration statement or prospectus.

(d) Furnish Information. It shall be a condition precedent to the obligations of
the Parent to take any action pursuant to this Section 4.2 with respect to the
Registrable Securities of the Investor that such Investor shall furnish to the
Parent such information regarding itself, the Registrable Securities held by it,
and the intended method of disposition of such securities as is reasonably
required to effect the registration of the Investor’s Registrable Securities.

(e) Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to this Section 4.2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the Parent
shall be borne and paid by the Parent. All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 4.2 shall be borne
and paid by the Investor.

(f) Delay of Registration. The Investor shall not have any right to obtain or
seek an injunction restraining or otherwise delaying any registration pursuant
to this Agreement as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 4.2.

(g) Indemnification. If any Registrable Securities are included in a
registration statement under this Section 4.2:

(i) To the extent permitted by law, the Parent will indemnify and hold harmless
the Investor, and the officers, directors, and stockholders of the Investor;
legal counsel and accountants for the Investor; any underwriter (as defined in
the Securities Act) for the Investor; and each Person, if any, who controls the
Investor or underwriter within the meaning of the Securities Act or the Exchange
Act, against any Damages, and the Parent will pay to the Investor, underwriter,
controlling Person, or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 4.2(g)(i) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Parent, which consent shall not be unreasonably withheld, conditioned or
delayed, nor shall the Parent be liable for any Damages to the extent (and only
to the extent) that they arise out of or are based upon actions or omissions
made in reliance upon and in conformity with written information furnished by or
on behalf of the Investor, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 

14



--------------------------------------------------------------------------------

(ii) To the extent permitted by law, the Investor will indemnify and hold
harmless the Parent, its General Partner, its Subsidiaries, and each of their
respective directors (or similar governing persons), each of its officers who
has signed the registration statement, each Person (if any), who controls the
Parent within the meaning of the Securities Act, legal counsel and accountants
for the Parent, any underwriter (as defined in the Securities Act), any other
holder of Common Units selling securities in such registration statement, and
any controlling Person of any such underwriter or other holder, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of the Investor expressly for use
in connection with such registration; and the Investor will pay to the Parent
and each other aforementioned Person any legal or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Damages may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this
Section 4.2(g)(ii) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Investor, which consent shall not be unreasonably withheld, conditioned or
delayed; and provided further that in no event shall the aggregate amounts
payable by the Investor by way of indemnity or contribution under this
Section 4.2(g) exceed the proceeds from the offering received by the Investor
(net of any Selling Expenses paid by the Investor), except in the case of fraud
or willful misconduct by the Investor.

(iii) Promptly after receipt by an indemnified party under this Section 4.2(g)
of notice of the commencement of any action (including any governmental action)
for which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 4.2(g), give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified

 

15



--------------------------------------------------------------------------------

party under this Section 4.2(g) to the extent that such failure materially
prejudices the indemnifying party’s ability to defend such action. The failure
to give notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this
Section 4.2(g).

(iv) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 4.2(g) but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Section 4.2(g).
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Section 4.2(g), then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) the
Investor will not be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by the
Investor pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall the Investor’s liability pursuant to this Section 4.2(g). exceed the
proceeds from the offering received by the Investor (net of any Selling Expenses
paid by the Investor), except in the case of willful misconduct or fraud by the
Investor.

(h) Termination of Registration Rights. The right of the Investor to request
registration or inclusion of Registrable Securities in any registration pursuant
to this Agreement shall terminate upon the earliest to occur of:

 

  (i) such time as all Registrable Securities held by the Investor may be sold
pursuant to Rule 144 promulgated under the Securities Act during a three-month
period without registration or restriction; and

 

  (ii) the third anniversary of the date of this Agreement.

 

16



--------------------------------------------------------------------------------

5. Conditions to the Investors’ Obligations at Closing. The obligations of the
Investor to accept the Units at the Closing as a portion of the Purchase Price
in lieu of a cash payment equal to the Unit Value are subject to the
fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived:

5.1 Representations and Warranties. The representations and warranties of the
Parent contained in Section 2 shall be true and correct in all respects as of
the Closing.

5.2 Performance. The Parent shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Parent on or before
the Closing.

5.3 Compliance Certificate. The President of the Parent shall deliver to the
Investors at the Closing a certificate certifying that the conditions specified
in Subsections 5.1 and 5.2 have been fulfilled.

5.4 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Units
pursuant to this Agreement shall be obtained and effective as of the Closing.

5.5 President’s Certificate. The President of the Parent shall have delivered to
the Investor at the Closing a certificate certifying resolutions of the General
Partner approving this Agreement and the transactions contemplated hereby.

5.6 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Investor,
and the Investor (or its counsel) shall have received all such counterpart
original and certified or other copies of such documents as reasonably
requested. Such documents may include good standing certificates.

5.7 Asset Purchase Agreement. The Asset Purchase Agreement shall have been duly
executed by the parties thereto, and the transactions contemplated thereby shall
have been consummated substantially simultaneously with the issuance of the
Units hereunder.

5.8 Approval for Listing. The Units shall have been approved for listing on the
NYSE, subject only to notice of issuance.

6. Conditions of the Parent’s Obligations at Closing. The obligations of the
Parent to issue the Units to the Investor at the Closing as a portion of the
Purchase Price in lieu of a cash payment equal to the Unit Value are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

6.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true and correct in all respects as of
the Closing.

 

17



--------------------------------------------------------------------------------

6.2 Performance. The Investor shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

6.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Units
pursuant to this Agreement shall be obtained and effective as of the Closing.

6.4 Asset Purchase Agreement. The Asset Purchase Agreement shall have been duly
executed by the parties thereto, and the transactions and agreements
contemplated thereby shall have been consummated and executed, respectively,
substantially simultaneously with the issuance of the Units hereunder.

6.5 Approval for Listing. The Units shall have been approved for listing on the
NYSE, subject only to notice of issuance.

7. Miscellaneous.

7.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Parent and the Investor contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing and shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the Investor
or the Parent.

7.2 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that prior to the Closing,
the Parent may, without the prior written consent of the Investor, assign all or
any portion of its rights under this Agreement to one or more of its direct or
indirect wholly-owned Subsidiaries. No assignment shall relieve the assigning
party of any of its obligations hereunder.

7.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

(a) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
COUNTY OF WESTCHESTER, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH

 

18



--------------------------------------------------------------------------------

PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.3(b).

7.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

7.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.6 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
pdf document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third (3rd) day after the date
mailed, by certified or

 

19



--------------------------------------------------------------------------------

registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 7.6):

 

If to Investor:   

Castle Oil Corporation

440 Mamaroneck Avenue, Suite 402

Harrison, NY 10528

Facsimile:

E-mail: mnromita@castleoil.us

Attention: Michael N. Romita, Executive

Vice President

with a copy to:   

Holland & Knight LLP

31 West 52nd Street

New York, NY

Facsimile: (212) 385-9010

E-mail: lance.myers@hklaw.com

Attention: Lance Myers

If to Parent:   

Sprague Resources, LP

185 International Drive

Portsmouth, NH 03801

Facsimile: (603) 430-5324

E-mail: pscoff@spragueenergy.com

Attention: Paul A. Scoff, Vice President,

General Counsel and Chief Compliance

Officer

with a copy to:   

Pierce Atwood LLP

One New Hampshire Avenue, Suite 350

Portsmouth, NH 03801

Facsimile: (603) 433-6372

E-mail: spueschel@pierceatwood.com

Attention: Scott E. Pueschel

7.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Investor agrees to indemnify and to hold harmless the Parent
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Investor or any of its officers, employees, or representatives is
responsible. The Parent agrees to indemnify and hold harmless the Investor from
any liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Parent or
any of its officers, employees or representatives is responsible.

 

20



--------------------------------------------------------------------------------

7.8 Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Parent and the
Investor. Any amendment or waiver effected in accordance with this Section 7.8
shall be binding upon the Investor and each transferee of the Units, each future
holder of all such securities, and the Parent.

7.9 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

7.10 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

7.11 Entire Agreement. This Agreement (including the Exhibits hereto), and the
other Transaction Documents constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties are expressly canceled.

[The remainder of this page is intentionally left blank.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Unit Purchase Agreement as of
the date first written above.

 

THE PARENT: SPRAGUE RESOURCES, LP By:    /s/ Paul Scoff Name: Paul Scoff Title:
Vice President, General Counsel, Chief Compliance Officer and Secretary

 

THE INVESTOR: CASTLE OIL CORPORATION By:    /s/ Michael N. Romita Name: Michael
N. Romita Title: Executive Vice President

SIGNATURE PAGE TO UNIT PURCHASE AGREEMENT